UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1927


EDMUND K. AWAH,

                  Plaintiff - Appellant,

          v.

BOARD OF EDUCATION OF BALTIMORE COUNTY,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:09-cv-01044-WMN)


Submitted:   January 18, 2011               Decided:   January 25, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edmund K. Awah, Appellant Pro Se. Leslie Robert Stellman, Shani
Kamaria Whisonant, HODES, PESSIN & KATZ, PA, Towson, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Edmund   K.     Awah    appeals   the   district   court’s   orders

denying   relief       on    his     employment   discrimination    action      and

imposing sanctions.            We have reviewed the record and find no

reversible error.           Accordingly, we affirm for the reasons stated

by the district court.             Awah v. Bd. of Educ. of Baltimore Cnty.,

No. 1:09-cv-01044-WMN (D. Md. June 10, 2010, July 27, 2010 &

Aug. 17, 2010).             We dispense with oral argument because the

facts   and    legal    contentions       are   adequately   presented     in   the

materials     before    the     court    and    argument   would   not   aid    the

decisional process.

                                                                         AFFIRMED




                                           2